DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter/ Reasons for Allowance
Claims 1, 2, 3, 8, 11-21, 25, 29, 31, 32 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, "," in the combination required by the claim.
With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, "the first electrically conductive medium comprises a first intermetallic phase material comprising a first metallic element that is a different element than the metallic element and the second electrically conductive medium comprises a second intermetallic phase material comprising a second metallic element that is a different element than the metallic element; wherein the first metallic element is a different element than the second metallic element; and wherein the electrically conductive medium and the joining material is a paste comprising one or more of nanoparticles, nanostructures, nanofibers, nanowires, graphene, and combinations thereof; wherein the electrically conductive medium comprises at least one from the following group of materials, the group of materials consisting of: Ag-Sn, Cu-Sn, Cu-Sn-Ag, Au- -2-P48375US Sn, Ni-Sn, 
With regards to claim 25, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, " wherein the first electrically conductive medium comprises a first intermetallic phase material comprising a first metallic element that is a different element than the metallic element and the second conductive medium comprises a second intermetallic phase materials comprising a second metallic element that is a different element than the metallic element; and wherein the first metallic element is a different element than the second metallic element wherein the electrically conductive medium comprises at least one from the following group of materials, the group of materials consisting of: Ag-Sn, Cu-Sn, Cu-Sn-Ag, Au-Sn, Ni-Sn, Cu-Zn, Cu-Co, In-Sn, Pd-Sn, Au-Ag-Sn, Pd-Au-Sn, and combinations thereof; and wherein the first electrically conductive medium is configured to change between a solid and a liquid at a first temperature, and wherein the second electrically conductive medium is configured to change between a solid and a liquid at a second temperature, different from the first temperature," in the combination required by the claim.
With regards to claim 32, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, " the first electrically conductive medium comprises a first intermetallic phase material 
Claims 2, 3, 8, 11-21, 29, 31, and 34 are allowed by virtue of their dependencies on claims 1 and 32 respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chi et al. [US 2013/0056863 A1] discloses an integrated circuit packaging wherein stiffeners and stiffener adhesives are used to connect a RDL and lid plate. Chi et al. does not 
Wakiyama et al. [US 2012/0126404 A1] discloses an integrated circuit packaging wherein spacers are used to connect a wiring board and heat spreader plate. Wakiyama et al. does not discloses the different intermetallic phase materials with different melting temperature.
Lee et al. discloses [US 2012/0018871 A1] discloses an integrated circuit packaging wherein supporter are connected to a solder layer which is connected to a heat spreader and the other side of the supporter is connected to an adhesive layer which is connected to and RLD layer. Lee et al. does not discloses the electrically conductive medium comprises at least one from the following group of materials, the group of materials consisting of. Ag-Sn, Cu-Sn, Cu-Sn-Ag, Au- Sn, Ni-Sn, Cu-Zn, Cu-Co, In-Sn, Pd-Sn, Au-Ag-Sn, Pd-Au-Sn, and combinations thereof, and wherein the first electrically conductive medium is configured to change between a solid and a liquid at a first temperature, and wherein the second electrically conductive medium is configured to change between a solid and a liquid at a second temperature, different from the first temperature.
Lui et al. [US 2011/0220704 A1] discloses interfacial materials connected to a metal layer. Lui et al. does not disclose the first electrically conductive medium is configured to change between a solid and a liquid at a first temperature, and wherein the second electrically conductive medium is configured to change between a solid and a liquid at a second temperature, different from the first temperature.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891